Opinión disidente del
Juez Asociado Señor Negrón García.
I
Otra vez prevalece una injusticia. Sub silentio, se deja sin efecto la decisión de Pueblo v. Meléndez Cartagena, 106 D.P.R. 338 (1971), en que rechazamos el planteamiento de insuficiencia de una acusación por omitir la palabra “a sabiendas”. Allí, al igual que aquí, “[e]l apelante fue ade-cuadamente informado de los delitos por los que sería enjuiciado. Las alegaciones de la acusación, a los efectos de que éste actuó ‘ilegal, voluntaria, maliciosa y criminalmen-te’, son suficientes en derecho para imputar los delitos, aun en ausencia de la frase ‘a sabiendas’. El contenido esencial de tal expresión está comprendido en las alegaciones citadas”. íd., pág. 342.
Como dijimos recientemente en nuestro disenso en Pueblo en interés menor R.F.C., 130 D.P.R. 100, 114 — 115 (1992):
Por definición del Código Penal, a sabiendas “implica conoci-miento personal. No requiere el conocimiento de la ilegalidad del acto u omisión”. 33 L.P.R.A. see. 3022(1). Ilegalmente es “[t]odo acto en contravención de alguna ley, reglamento u or-den”; voluntariamente aplica “a la intención con que se ejecute un acto, o se incurre en una omisión, implica simplemente pro-pósito o voluntad de cometer el acto, o de incurrir en la omisión a que se refiere” (énfasis suplido), y maliciosamente significa “la comisión de un acto dañoso, intencionalmente, sin justa causa o excusa y la consciente naturaleza del mismo”. (Enfasis suplido.) Art. 7(17), (27) y (19) del Código Penal, 33 L.P.R.A. see. 3022.
En buena lógica, el vocablo “voluntaria” conlleva una actua-ción por voluntad propia, espontánea. Y la palabra “intencio-nalmente” describe cualquier acto “[d]eliberado, de caso pen-sado, hecho a sabiendas”. (Énfasis suplido.) Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. II, pág. 780.
*779II
En el caso de autos, la acusación leía así:
El referido acusado, RAMON L. SALIVA VALENTIN, allá en o para el día 11 de agosto de 1988, en Ponce, Puerto Rico, que forma parte de la jurisdicción del Tribunal Superior de Puerto Rico, Sala de Ponce, ilegal, voluntaria, maliciosa y criminal-mente, retuvo un bien mueble consistente en una balanza pro-piedad del Departamento de Instrucción Pública producto de un escalamiento ocurrido en la Escuela Segundo Ruiz Belvis de la Playa de Ponce, siendo el valor del bien apropiado ilegalmente $204.95. (Énfasis suplido.) Apéndice, pág. 5.
¿Puede sostenerse que Saliva Valentín (o su abogado) no entendieron de qué se acusaba? Con meridiana claridad, el Ministerio Público imputó que “ilegal, voluntaria, mali-ciosa y criminalmente, retuvo un bien mueble consistente en una balanza ... producto de un escalamiento ocurrido en la Escuela Segundo Ruiz Belvis de la Playa de Ponce ...”. (En-fasis suplido.) Apéndice, pág. V. En virtud de la Regla 35 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, y de la juris-prudencia mencionada, estas alegaciones comunicaron un mensaje de igual significado al de la frase “a sabiendas de que era un objeto sustraído ilegalmente durante un escalamiento”. Así lo revela la prueba.
III
El 7 de agosto de 1988 ocurrió un escalamiento en la escuela Segundo Ruiz Belvis de la Playa de Ponce de la cual se sustrajo una balanza. E.N.P., pág. 2. El policía Vladimir Salcedo Aguilera estaba a cargo de la investigación. íd.
Tres (3) días después, el 11 de agosto, Salcedo Aguilera daba rondas por la Calle Padre Noel de la Playa de Ponce. Como a las 11:40 p.m., pasaron frente a él dos (2) individuos en una bicicleta cargando una caja. En ese instante, una *780persona detuvo al agente Salcedo Aguilera y le informó que el objeto que cargaban dichos individuos posiblemente era hurtado. Salcedo Aguilera decidió investigar. Siguió la dirección indicada por el informante y llegó a la intersección con la 65 de Infantería de la Playa de Ponce. E.N.P., pág. 1. Vio a los individuos, se les acercó y detuvo a Saliva Valentín. Sin que surgiera reparo alguno, éste le mostró el contenido de la caja. E.N.P., pág. 2. Salcedo Aguilera ob-servó una balanza, le preguntó su procedencia y Saliva Va-lentín le contestó que “se la había encontrado”. E.N.P., pág. 2. Entonces, el sargento allí presente le ordenó que se per-sonara al Cuartel de la Policía de la Playa de Ponce. E.N.P., pág. 2.
Fue interrogado por espacio de dos (2) horas. Los agen-tes examinaron y ocuparon la balanza. E.N.P., pág. 2. Des-pués, el policía Salcedo Aguilera pudo verificar que su nú-mero de identificación coincidía con la sustraída en el escalamiento de la escuela. Así lo confirmó la Sra. Gloria Alfonso Archeval, empleada del comedor escolar.
Como sostiene la mayoría del Tribunal, esta prueba fue “suficiente para activar razonablemente” la inferencia de conocimiento sobre la procedencia ilegal de la balanza. Sentencia, pág. 5. Y es que la explicación de Saliva Valen-tín de que se la “había encontrado” es increíble, por no decir ridicula. Las fotografías en evidencia reflejan una ba-lanza de pesar que luce casi nueva, brillosa y en excelente estado. La parte superior del mecanismo es de aproxima-damente una circunferencia de seis (6) a ocho (8) pulgadas, con un “plato” más grande.
> i — I
Esa misma prueba derrota la contención de que en la ocupación de la balanza en el caso de autos se efectuó un arresto y un registro ilegal.
La Regla 11(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, autoriza a un policía a efectuar un arresto sin orden judicial “[cjuando tuviere motivos fundados para creer que la persona que va a ser arrestada ha cometido un delito *781grave {felony), independientemente de que dicho delito se hubiere cometido o no en realidad”.
A su amparo hemos sostenido arrestos basados en con-fidencias si se establece una o más de las circunstancias siguientes: (a) que el confidente ha suministrado informa-ción correcta previamente; (b) que la confidencia conduce hacia el criminal en términos de lugar y de tiempo; (c) que la confidencia ha sido corroborada por observaciones del agente o por información proveniente de otras fuentes, y (d) que la corroboración se relaciona con actos delictivos cometidos o en proceso de cometerse. Pueblo v. Díaz Díaz, 106 D.P.R. 348, 354 (1977); Pueblo v. Flores Valentín, 88 D.P.R. 913 (1963).
Esa es la situación de autos. La intervención policiaca estuvo justificada por razón de la hora (casi medianoche), se observaron dos (2) individuos en una bicicleta cargando una caja y una persona les comunicó que “el objeto que cargaban los susodichos individuos en la bicicleta posible-mente era un objeto hurtado ...”. (Énfasis suplido.) E.N.P., pág. 1. Esa confidencia, unida a las observaciones previas, fue suficiente para configurar, en un ánimo prevenido y razonable, motivos fundados para creer que se había come-tido un delito grave. ¿Podría el policía Salcedo Aguilera ignorarlas?
La expresión “posiblemente” denota “que puede ser o suceder”. Y esa eventualidad precisamente recoge la psico-dinámica del concepto de motivos fundados. Ni la Consti-tución ni las leyes le exigen a la Policía certeza matemática ni don de profesías; sólo un conocimiento básico de esa po-sibilidad fundado en una apreciación razonable de sus ob-servaciones o información que se le suministra. Lo contra-rio sería imponerle a la Policía unas normas utópicas, producto más bien de una asepsia bibliotecaria judicial. Bajo este prisma, el agente Salcedo Aguilera tuvo motivos fundados y procedió a investigar. Se dirigió hacia donde le indicó el confidente. Allí, se le acercó a los individuos y *782detuvo a Saliva Valentín, quien conducía la bicicleta. Sin mediar mas palabras, éste le mostró el contenido de la caja y expuso a plena vista la balanza. El que la observación del agente fuera el resultado de una conducta deliberada no altera su legalidad. La exigencia de que el descubrimiento se haga “inadvertidamente” ha cesado de ser una condición necesaria de la doctrina de plena vista. Y es que en la “pre-vención e investigación del crimen la Policía no es una es-finge egipcia obligada a adoptar una actitud reservada o enigmática”. Pueblo v. Conde Pratts, 115 D.P.R. 307, 341 (1984).
Como Salcedo Aguilera conocía y estaba a cargo de la investigación sobre una balanza sustraída tres (3) días antes en la escuela del sector, le preguntó su procedencia. La explicación de Saliva Valentín de “que se la había encon-trado” despejó cualesquiera dudas. La identificación posterior de que era hurtada simplemente demostró cuan opor-tuna, razonable y apropiada fue la intervención y apreciación del agente Salcedo Aguilera.